Exhibit 99.1 Press Release CONFIDENTIAL Exar Corporation Announces Second Quarter Fiscal 2014 Results Company Reports Sequential and Year-Over-Year Growth In Quarterly Revenue and Net Income Fremont, CA, October 29, 2013 – Exar Corporation (NYSE: EXAR), a leading supplier of high performance analog mixed-signal components and data management solutions, today announced financial results for the Company’s second quarter of fiscal year 2014, ended September 29, 2013. Revenue for the quarter was $34.0 million, an increase of 4% sequentially and 11% from the same quarter a year ago. On a non-GAAP basis gross margin was 52% and non-GAAP net income was $5.1 million, or $0.10 per fully diluted share. On a GAAP basis gross margin was 41%, net income was $6.5 million and earnings per fully diluted share were $0.13. GAAP results reflect an income tax benefit recorded as a result of the acquisition of Cadeka Microcircuits on July 5, 2013. Louis DiNardo, the Company’s President and CEO, commented, “We are pleased with our performance in the second quarter of fiscal year 2014 as revenue grew nicely both sequentially and year-over-year. During the quarter we absorbed the acquisition of Cadeka Microcircuits and delivered solid non-GAAP net income growth of 7% sequentially and 80% versus the same quarter a year ago. “As we focus on the second half of fiscal 2014 we expect to expand our account base in the networking market and achieve deeper account penetration with our current industrial customers. The second quarter marks a turning point for us as we are now well positioned to drive growth from new products,” continued Mr. DiNardo. “In Data Management we began shipping evaluation boards of our next-generation coprocessor. The XR9200 ASIC and the DX2000 Series of PCIe Gen 3 cards deliver unparalleled performance for compression and security and our new AltraHD (Hadoop) platform solution, which leverages our existing DX1840 Series PCIe Cards, paves the way for our effort in the unstructured Big Data environment. In our components businesses new product introductions in High Performance Analog and Connectivity are leading the way to robust design win traction in the industrial sector.” Mr. DiNardo concluded, “While we have demonstrated revenue growth for the past six quarters, we are sensitive to the short-term challenges faced by our existing customers in Big Data. Accordingly, we see a temporary depression this quarter from revenue in the networking area as our OEM customers and subcontractors consume their inventory. Meanwhile, our new design wins are expected to ramp to production in the New Year, positioning us well for growth in all of our target markets based on revenue from new products.” For the third quarter of fiscal year 2014 the Company expects total revenue to be in the range of $30.5 to $33.5 million and gross margin to be in the range of 50% to 52%. Page 2 NON-GAAP FINANCIAL COMPARISON (In millions, except per share amounts) (Unaudited) THREE MONTHS ENDED SIX MONTHS ENDED SEPTEMBER 29, JUNE 30, SEPTEMBER 30, SEPTEMBER 29, SEPTEMBER 30, Net sales $ 34.0 $ 32.6 $ 30.6 $ 66.6 $ 59.9 Gross margin % Income from operations $ 4.8 $ 4.6 $ 2.2 $ 9.4 $ 3.1 Net income $ 5.1 $ 4.8 $ 2.9 $ 9.9 $ 4.3 Net income per share Basic $ 0.11 $ 0.10 $ 0.06 $ 0.21 $ 0.09 Diluted $ 0.10 $ 0.10 $ 0.06 $ 0.20 $ 0.09 GAAP FINANCIAL COMPARISON (In millions, except per share amounts) (Unaudited) THREE MONTHS ENDED SIX MONTHS ENDED SEPTEMBER 29, JUNE 30, SEPTEMBER 30, SEPTEMBER 29, SEPTEMBER 30, Net sales $ 34.0 $ 32.6 $ 30.6 $ 66.6 $ 59.9 Gross margin % Income (loss) from operations $ ) $ 0.5 $ ) $ ) $ ) Net income (loss) $ 6.5 $ 0.8 $ 0.3 $ 7.3 $ ) Net income (loss) per share Basic $ 0.14 $ 0.02 $ 0.01 $ 0.15 $ ) Diluted $ 0.13 $ 0.02 $ 0.01 $ 0.15 $ ) Fiscal Year 2014 Second Quarter Results Conference Call The Company invites investors, financial analysts, and the general public to listen to its conference call discussing the Company’s financial results for the second quarter of fiscal year 2014, today, Tuesday, October 29, 2013 at 1:45 p.m. PDT (4:45 p.m. EDT). To access the conference call, please dial (888) 846-5003 or (480) 629-9856. In addition, a live webcast will be available. An archive of the conference call webcast will be available on Exar's Investor webpage after the conference call’s conclusion. About Exar Exar Corporation designs, develops and markets high -performance, analog mixed-signal integrated circuits and advanced sub-system solutions for the Networking & Storage, Industrial & Embedded Systems, and Communications Infrastructure markets. Exar's product portfolio includes power management and connectivity components, high-performance analog and mixed-signal products, communications products, and network security and storage optimization solutions. Exar has locations worldwide providing real-time customer support. For more information about Exar, visit http://www.exar.com . Page 3 Forward-Looking Statements This press release contains forward-looking statements within the meaning of the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995. These statements are based on management's current expectations and beliefs and are subject to a number of factors and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. The forward-looking statements contained in this press release and in related comments by our management, our use of the words "expect," "anticipate," "possible," "potential," "target," "believe," "commit," "intend," "continue," "may," "would," "could," "should," "project," "projected," "positioned" or similar expressions is intended to identify forward-looking statements that represent our current judgment about possible future events. These statements are not guarantees of any event or future performance, involve risks, uncertainties and assumptions that are difficult to predict, and are based upon assumptions as to future events that may not prove accurate. Therefore, actual outcomes and results may differ materially from what is expressed herein. In any forward-looking statement in which the Company expresses an expectation or belief as to future results, such expectation or belief is expressed in good faith and believed to have a reasonable basis at the time expressed, but there can be no assurance that the statement or expectation or belief will result or be achieved or accomplished and the Company disclaims any duty to update such statements. The Company urges investors to review in detail the risks and uncertainties in the Company’s Securities and Exchange Commission filings, including but not limited to the Annual Report on Form 10-K for the fiscal year ended March 31, 2013 and the Quarterly Report on Form 10-Q for the quarter ended June 30, 2013. Generally Accepted Accounting Principles The Company reports its financial results in accordance with GAAP. Additionally, the Company supplements reported GAAP financials with non-GAAP measures which are included in related press releases and reports furnished to the SEC, copies of which are available at the Company’s website: http://www.exar.com or the SEC’s website at: http://www.sec.gov. In this press release and in related comments by management, we are disclosing non-GAAP gross profit, non-GAAP operating expenses, non-GAAP operating income or loss, non-GAAP net income or loss, and non-GAAP basic and diluted net income or loss per share, which are adjusted to exclude from our GAAP results all stock-based compensation expense, amortization of acquired intangible assets and inventory step-up, restructuring charges and exit costs, provisions for dispute resolutions, certain income tax benefits and credits, certain warranty charges, net change in the fair value of contingent consideration, and related income tax effects on certain excluded items. We are also disclosing the non-GAAP measure of free cash flow, which is derived from our net cash provided (used) by operations, less purchases of fixed assets and IP, plus proceeds from the sale of IP. These non-GAAP measures are presented in part to enhance the understanding of the Company’s historical financial performance and comparability between reporting periods. The Company believes the non-GAAP presentation, when shown in conjunction with the corresponding GAAP measures, provides relevant and useful information to analysts, investors, management and other interested parties. For its internal purposes, the Company uses the foregoing non-GAAP measures to evaluate performance across reporting periods, determine certain employee benefits as well as plan for and forecast the Company’s future periods. These non-GAAP measures are not in accordance with, or an alternative for measures prepared in accordance with GAAP, and may be different from non-GAAP measures used by other companies. In addition, these non-GAAP measures are not based on any comprehensive set of accounting rules or principles. The Company believes that non-GAAP measures have limitations in that they do not reflect all of the amounts associated with the Company’s results of operations as determined in accordance with GAAP. These measures should only be used to evaluate the Company’s results of operations in conjunction with the corresponding GAAP measures. A reconciliation of the non-GAAP numbers to the most comparable GAAP numbers is provided in the tables included with this press release. For Press Inquiries Contact: For Investor Relations Contact: investorrelations@exar.com , or Laura J. Guerrant-Oiye, Guerrant Associates Phone: (510) 668 7201 -Tables follow- Page 4 EXAR CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) THREE MONTHS ENDED SIX MONTHS ENDED SEPTEMBER 29, JUNE 30, SEPTEMBER 30, SEPTEMBER 29, SEPTEMBER 30, Net sales $ 24,978 $ 23,858 $ 21,528 $ 48,836 $ 40,975 Net sales, related party 9,040 8,769 9,094 17,809 18,898 Total net sales 34,018 32,627 30,622 66,645 59,873 Cost of sales: Cost of sales 12,371 11,812 12,054 24,183 22,924 Cost of sales, related party 4,156 3,907 4,380 8,063 8,892 Amort. of purchased intangible assets and inventory step-up 2,098 1,350 858 3,448 1,777 Warranty Reserve 1,440 - - 1,440 - Restructuring charges and exit costs 24 81 - 105 81 Total cost of sales 20,089 17,150 17,292 37,239 33,674 Gross profit 13,929 15,477 13,330 29,406 26,199 Operating expenses: Research and development (2) 7,136 6,180 5,773 13,316 11,222 Selling, general and administrative 9,376 7,354 7,639 16,730 15,421 Restructuring charges and exit costs, net 384 931 291 1,315 1,095 Merger and acquisition costs 144 465 - 609 - Net change in fair value of contingent consideration ) - - ) - Total operating expenses 14,545 14,930 13,703 29,475 27,738 Income (loss) from operations ) 547 ) ) ) Other income and expense, net: Interest income and other, net 372 287 674 659 1,320 Interest expense ) Total other income and expense, net 331 250 636 581 1,248 Income (loss) before income taxes ) 797 263 512 ) Provision for (benefit from) income taxes ) (9 ) - ) 22 Net income (loss) $ 6,482 $ 806 $ 263 $ 7,288 $ ) Net income (loss) per share: Basic $ 0.14 $ 0.02 $ 0.01 $ 0.15 $ ) Diluted $ 0.13 $ 0.02 $ 0.01 $ 0.15 $ ) Shares used in the computation of net income (loss) per share: Basic 47,496 46,805 45,720 47,151 45,554 Diluted 49,150 48,085 46,046 48,647 45,554 Equity compensation included in cost of sales $ 212 $ 142 $ 129 $ 354 $ 114 Equity compensation included in R&D 689 140 236 829 109 (3) Equity compensation included in SG&A 2,722 805 982 3,527 1,298 Page 5 EXAR CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) SEPTEMBER 29, MARCH 31, ASSETS Current assets: Cash and cash equivalents $ 10,051 $ 14,718 Short-term marketable securities 174,862 190,587 Accounts receivable (net of allowances of $1,124 and $944) 17,236 12,614 Accounts receivable, related party (net of allowances of $798 and $346) 3,223 3,374 Inventories 19,841 19,430 Assets held for sale 13,083 - Other current assets 3,474 3,177 Total current assets 241,770 243,900 Property, plant and equipment, net 9,153 24,100 Goodwill 29,573 10,356 Intangible assets, net 30,054 13,338 Other non-current assets 1,482 1,474 Total assets $ 312,032 $ 293,168 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 12,782 $ 9,455 Accrued compensation and related benefits 3,770 3,624 Deferred income and allowances on sales to distributors 2,150 2,399 Deferred income and allowances on sales to distributors, related party 9,056 9,475 Other current liabilities 14,375 15,215 Total current liabilities 42,133 40,168 Long-term lease financing obligations 456 1,342 Other non-current obligations 12,550 11,204 Total liabilities 55,139 52,714 Stockholders' equity 256,893 240,454 Total liabilities and stockholders' equity $ 312,032 $ 293,168 Page 6 EXAR CORPORATION AND SUBSIDIARIES SUPPLEMENTAL RECONCILIATION OF GAAP TO NON-GAAP RESULTS (In thousands, except per share amounts) (Unaudited) THREE MONTHS ENDED SIX MONTHS ENDED SEPTEMBER 29, JUNE 30, SEPTEMBER 30, SEPTEMBER 29, SEPTEMBER 30, Net Sales $ 34,018 $ 32,627 $ 30,622 $ 66,645 $ 59,873 GAAP gross profit $ 13,929 $ 15,477 $ 13,330 $ 29,406 $ 26,199 GAAP gross margin % Stock-based compensation 212 142 129 354 114 Amort. of purchased intangible assets and inventory step-up 2,098 1,350 853 3,448 1,733 Warranty Reserve 1,440 - - 1,440 - Restructuring charges and exit costs 24 81 - 105 81 Non-GAAP gross profit $ 17,703 $ 17,050 $ 14,312 $ 34,753 $ 28,127 Non-GAAP gross margin % GAAP operating expenses $ 14,545 $ 14,930 $ 13,703 $ 29,475 $ 27,738 Stock-based compensation - R&D 689 140 236 829 109 Stock-based compensation - SG&A 2,722 805 982 3,527 1,298 Amortization of purchased intangible assets 247 107 107 354 227 Restructuring charges and exit costs, net 384 931 291 1,315 1,095 Merger and acquisition costs 144 465 - 609 - Net change in fair value of contingent consideration ) - - ) - Non-GAAP operating expenses $ 12,854 $ 12,482 $ 12,087 $ 25,336 $ 25,009 GAAP operating income (loss) $ ) $ 547 $ ) $ ) $ ) Stock-based compensation 3,623 1,087 1,347 4,710 1,521 Amort. of purchased intangible assets and inventory step-up 2,345 1,457 960 3,802 1,960 Warranty Reserve 1,440 - - 1,440 - Restructuring charges and exit costs, net 408 1,012 291 1,420 1,176 Merger and acquisition costs 144 465 - 609 - Net change in fair value of contingent consideration ) - - ) - Non-GAAP operating income $ 4,849 $ 4,568 $ 2,225 $ 9,417 $ 3,118 GAAP net income (loss) $ 6,482 $ 806 $ 263 $ 7,288 $ ) Stock-based compensation 3,623 1,087 1,347 4,710 1,521 Amort. of purchased intangible assets and inventory step-up 2,345 1,457 960 3,802 1,960 Warranty Reserve 1,440 - - 1,440 - Restructuring charges and exit costs, net 408 1,012 291 1,420 1,176 Merger and acquisition costs 144 465 - 609 - Net change in fair value of contingent consideration ) - - ) - Income tax effects ) ) (6 ) ) ) Non-GAAP net income $ 5,135 $ 4,797 $ 2,855 $ 9,932 $ 4,299 GAAP net income (loss) per share Basic $ 0.14 $ 0.02 $ 0.01 $ 0.15 $ ) Diluted $ 0.13 $ 0.02 $ 0.01 $ 0.15 $ ) Non-GAAP net income (loss) per share Basic $ 0.11 $ 0.10 $ 0.06 $ 0.21 $ 0.09 Diluted $ 0.10 $ 0.10 $ 0.06 $ 0.20 $ 0.09 Net cash provided (used) by operations $ 3,569 $ 983 $ 2,304 $ 4,552 $ 43 Less purchases of fixed assets and IP ) Add proceeds from sale of IP - 125 125 125 125 Free cash flow $ 3,169 $ 759 $ 1,783 $ 3,928 $ ) Page 7 EXAR CORPORATION AND SUBSIDIARIES SUPPLEMENTAL NET SALES INFORMATION ` THREE MONTHS ENDED SIX MONTHS ENDED By End Market SEPTEMBER 29, JUNE 30, SEPTEMBER 30, SEPTEMBER 29, SEPTEMBER 30, Industrial & Embedded Systems 53% 51% 52% 52% 53% Networking & Storage 30% 30% 25% 30% 24% Communications Infrastructure 17% 18% 22% 17% 22% Other - 1% 1% 1% 1% THREE MONTHS ENDED SIX MONTHS ENDED By Geography SEPTEMBER 29, JUNE 30, SEPTEMBER 30, SEPTEMBER 29, SEPTEMBER 30, Asia 54% 56% 58% 55% 61% Americas 35% 33% 27% 34% 24% Europe 11% 11% 15% 11% 15% ###
